DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-62 of U.S. Patent No. 10,965,967. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are anticipated in every aspect by the patented claims.
The analysis is as follows, with the matching limitations between the instant application and each of the patents, respectively, the being underlined:
US Patent
US 10,965,967

Instant Application
17/094319
1. A system, comprising: 
one or more processors configured to: 

receive a first manifest request from a first client device, wherein the first manifest request comprises one or more parameters;  

determine a first additional content comprising a customized first programming content and a targeted 

wherein the indexed metadata is retrieved based on the one or more parameters; 

select at least one of one or more live input stream manifests or one or more pre-encoded media asset manifests published in a content delivery network and the associated indexed metadata based on the one or more parameters;  

generate a first programming schedule for the first client device based on the at least one of the one or more live input streams or the one or more pre-encoded media assets, associated 
indexed metadata, and the determined first additional content, 

wherein the first programming schedule defines locations and types of one or more decision points defined by one or more content placement opportunities, and 

wherein based on a schedule of one or more pre-encoded media assets and insertion of the one or more decision points defined by the one or more content placement opportunities in the first programming schedule, the first programming schedule is configured to control publish of the one or more pre-encoded media asset manifests as a first disparate live media output stream manifest;  and 

publish the first disparate live media output stream manifest for the first client device based on insertion of the at least one of the one or more live input stream manifests or the one or more pre-encoded media asset manifests, the associated indexed metadata, and the determined first additional content, 

wherein the insertion is based on the first programming schedule generated for the first client device.

one or more processors configured to: 

generate, in response to a first manifest request received from a first client device, a first programming schedule for the first client device based on at least one of one or more live input stream manifests or one or more pre-encoded media asset manifests selected based on one or more parameters, associated indexed 
metadata, and first additional content, 

wherein the first programming schedule defines locations and types of one or more decision points defined by one or more content placement opportunities, and 

wherein, based on a schedule of one 
or more pre-encoded media assets and insertion of the one or more decision points, the first programming schedule is configured to control publish of the 
one or more pre-encoded media asset manifests as a first disparate live media output stream manifest;  and 

publish the first disparate live media output stream manifest for the first client device based on insertion of the at least one of the one or more live input stream manifests or the one or more pre-encoded media asset manifests, the associated indexed metadata, and the first additional content.



The analysis for the other rejected claims not specifically presented above is similar.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524 . The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHENEA DAVIS/Primary Examiner, Art Unit 2421